Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 9/7/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The independent claims recite “the crosslinked biopolymer has a diameter of about 200 to 500 nm.”  This 
Applicant argues that support for the limitation can be found in Figures 1A and 1B which show a size distribution of about 200 to about 500. 
Applicant’s arguments have been fully considered but are not found persuasive. FIG. 1A and 1B are limited to one specific HA nanoparticle with a specific molecular weight.  There’s no indication that the size range given in the figures was contemplated to apply across the scope of the genus of crosslinked biopolymer as claimed.   Further, Figures 1A and 1B don’t show a diameter of about 200 to about 500, but a range of just under 488 to 497.    It’s not clear to the examiner how applicant is drawing the limitation “about 200 to about 500” from these two endpoints.  Although 497 may fairly be considered to be encompassed by “about 500,” the singular value of 497 doesn’t represent the genus of “about 500,” and the artisan wouldn’t look at the singular value of 497 and understand that applicant had envisioned “about 500” at the time the application was filed.   The value 488 is not encompassed by “about 200,” nor does it represent “about 200.”  In summary, Figures 1A and 1B fail to show adequate support for the limitation “about 200 to about 500” because there was no contemplation that the diameters of this specific HA nanoparticle with a specific molecular weight were contemplated to apply across the scope of the claimed crosslinked biopolymer, and Figures 1A and 1B do not teach “about 200 to about 500 nm.” 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (J Biomed Mater Res A, 2011; IDS filed 4/5/2018) in view of WO 2009077399 to Wenk.  Ibrahim teaches a damaged/injured cartilage targeting probe for use as a medicament to target and/or treat arthritic cartilage (a biocompatible hydrogel polymer comprising a fluorescent label (a cartilage targeting probe) used as cellular scaffolds for tissue and cartilage regeneration (a medicament to target and/or treat) used in various medical applications to regenerate cartilage and lubricate joints which is needed in treatment of osteoarthritis; page 2, second paragraph; page 4, third paragraph; page 6, third paragraph; page 10, third paragraph; page 11, first paragraph), wherein the arthritic cartilage targeting probe (the biocompatible hydrogel used in various medical applications to regenerate cartilage and lubricate joints; page 10, third paragraph) comprises a biocompatible hyaluronic acid polymer crosslinkcd by a vinyl sulfone to the crosslinked biopolymer (the biocompalible hydrogel (a crosslinked biopolymer) comprising hyaluronic acid HA crosslinked with divinyl sulfone = DVS; abstract; page 4, second paragraph), wherein the biocompatible hyaluronic acid polymer has a molecular weight of 1OK to 1.5M (the HA has a molecular weight of 1MDa; abstract) and the crosslinking ratio of the biocompatible HA polymer:vinyl sulfone is between 4:1 and 1:4 (homogenous crosslinking with a 1:1 or 1:2 weight ratio of DVS to HA; page 4, second paragraph); a ligand in contact with the crosslinked biopolymer, wherein the ligand is hyaluronic acid that interacts with a CD44 receptor (the biocompatible hydrogel comprising .
Ibrahim fails to teach “the crosslinked biocopolymer has a diameter of about 200 to 500 nm.” 
Wenk teaches methods of producing crosslinked hyaluronic acid microbeads (abstract), and is therefore in the same field of invention as Ibrahim.  Wenk teaches the particle size range of less than 200 nm (page 23, line 2). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle size of Ibrahim to modulate internalization and achieve optimal restoration properties to treat joint disease.  In this way, one would find the instant value of about 200 nm to about 500 nm through routine experimentation.   The prior art gives sufficient guidance to this end, as the range of less than 200 nm taught by Wenk overlaps with the instant range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP § 2144.05, I.  Regarding the limitation “wherein the probe triggers stem cell recruitment, differentiation, and cartilage regeneration,” a composition cannot be separated 
Applicant argues that the method of Ibrahim is directed to preparing solid hydrogels (not particles) via crosslinking which can only be used to create large micron size particles, and cannot be used to prepare the submicron and nanosized particles of the invention, which requires a microemulsion approach.  
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that the methods of Ibrahim cannot be used to prepare the submicron and nanosized particles of the invention, the examiner’s response is applicant has not provided an evidentiary basis for why applicant’s microemulsion approach is critical to preparing the claimed particle size range.   Further, there is no requirement in the claims of preparing the claimed composition via a microemulsion.  


s 1-2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (J Biomed Mater Res A, 2011; IDS filed 4/5/2018) in view of WO 2009077399 to Wenk in further view of US 9017644 B2 to Baker (IDS filed 4/5/2018).   The relevant portions of Ibrahim and Wenk are given above.
Ibrahim and Wenk fail to teach a folic acid ligand and a folate receptor.  
Baker teaches that folic acid is a functional ligand for that may be used for treating rheumatoid arthritis, and is responsive to folate receptor on cells and/or tissue associated with arthritis (abstract; col 4, lines 16-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Ibraham in order to provide for a folic acid ligand and a folate receptor on one or more cells to provide a functional ligand for treating rheumatoid arthritis.
Applicant argues that Baker is directed to dendrimer compositions formulated for making nanoparticles treating inflammatory disorders and autoimmune disorders, and related methods of synthesis.  However, dendrimers having a 3.3 nm- 14 nm in diameter, which are small than the present invention.  Due to the very small diameter, dendrimers tend to stay in the circulation and accumulate at blood rich organs, such as liver, spleen, and kidney.  There is no evidence in the art that intravenously injected dendrimers could or would accumulate on cartilage. Nothing in the combination of Ibrahim and Baker teaches that the probe triggers stem cell recruitment, differentiation, and cartilage regeneration.  Applicant argues that, in contrast to Baker, the instant formula is formulated for intra-articular injection.
Applicant’s arguments have been fully considered but are not found persuasive.  Baker was relied on for its teaching that Baker that folic acid is a functional ligand for that may be used for treating rheumatoid arthritis, and is responsive to folate receptor on cells and/or tissue associated with arthritis (abstract; col 4, lines 16-26).  Baker was not relied on for its teaching of particle size.  

s 4-5, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009119935 A1 to Kim (IDS filed 4/5/2018) in view of Ibrahim (J Biomed Mater Res A, 2011; IDS filed 4/5/2018) in further view of WO 2009077399 to Wenk.    Kim teaches a cartilage targeting probe for use as a medicament to treat damaged cartilage (a composition comprising hyaluronic acid (a targeting probe) is applied to a damaged cartilage to induce regeneration of damaged cartilage (medicament to treat damaged cartilage); abstract) by recruiting stem cells, chondrocytes or both to the damaged cartilage (regenerating the damaged cartilage by inducing (by recruiting) chondrogenic differentiation (chondrocytes) (paragraphs 22 and 34), wherein the cartilage targeting probe comprises: a biocompatible hyaluronic acid polymer crosslinked to form a crosslinked biopolymer (the hyaluronic acid is crosslinked in order to form a biocompatible gel-like polymer (paragraphs 14-15 and 17-18); wherein the biocompatible hyaluronic acid polymer has a molecular weight of 10K to 1.5M (the hyaluronic acid molecular weight is greater than 10,000 Da, or 10KDa (paragraph 21); one or more chemokines selected from SDF 1, SDF 1beta, Epo, CCL2, CCL16, VEGF, TGF-beta1 and TGF-beta3, associated with the polymer targeting probe (the composition comprising the crosslinked hyaluronic acid gel-like polymer further comprises transforming growth factor beta= TGF-beta which includes three different isoforms TGF-beta1, TGF-beta2 and TGF-beta3; abstract (paragraphs 14-15, 17-18, and 22), wherein the one or more chemokines are released to recruit stem cells, chondrocytes or both (transforming growth factor (one or more chemokines) beta causes a therapeutic effect (released to trigger) by inducing the chondrogenic differentiation (to recruit chondrocytes) (paragraphs 22 and 34).  Kim further discloses wherein the one or more chemokines or one or more TGF active agents (the composition comprising the crosslinked hyaluronic acid gel-like polymer further comprises TGF-beta; abstract; paragraphs 14-15, 17-18, 22) are bound to the crosslinked biopolymer, releasably associated, disposed in the crosslinked biopolymer (the TGF-beta is combined with a hyaluronic acid solution (disposed in) wherein the hyaluronic acid is further .
Kim fails to teach wherein a probe comprises: hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent, wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4; a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets; and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof. 
Ibrahim teaches a probe (a biocompatible hydrogel polymer comprising a fluorescent label; page 2, second paragraph; page 4, third paragraph; page 6, third paragraph; page 11, first paragraph) comprising: a hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent (the biocompatible hydrogel comprising hyaluronic acid HA crosslinked with divinyl sulfone = DVS; abstract; page 4, second paragraph), wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4 (homogenous crosslinking with a 1:1 or 1:2 weight ratio of DVS to HA; page 4, second paragraph); a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets (the biocompatible hydrogel comprising hyaluronic acid HA crosslinked with DVS, and further having oligomeric HA = HA-o incorporated into the hydrogel, wherein the HA-o interacts (a ligand) with multiple cellular receptors including CD44 (one or more cell surface targets); page 4, third paragraph; page 13, second paragraph); and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof (the HA-o (the ligand) is fluorescently labeled prior to incorporation within the DVS-crosslinked hydrogel; page 4, third paragraph). 
Wenk teaches methods of producing crosslinked hyaluronic acid microbeads (abstract), and is therefore in the same field of invention as Kim and Ibrahim.  Wenk teaches the particle size range of less than 200 nm (page 23, line 2). 

Applicant argues that Kim teaches that hyaluronic acid can be applied on damaged cartilage after microfracture formulation.  Kim does not teach that hyaluronic acid can be made into particles to target injured cartilage and to trigger the recruitment of stem cells using chemokines and growth factors.  The references do not teach that particles can be used to trigger the recruitment of stem cells using chemokines and growth factors.
Applicant’s arguments have been fully considered but are not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner recognizes that Kim fails to teach wherein a probe comprises: hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent, wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4; a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets; and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof.   However, in view of Ibrahim and Wenk, it would have been obvious to modify the composition of Kim to provide wherein a probe comprises: hyaluronic acid polymer crosslinked by a vinyl sulfone crosslinking agent, wherein the crosslinking ratio of the biocompatible polymer:crosslinking agent is between 4:1 and 1:4; a ligand in contact with the crosslinked biopolymer, wherein the ligand interacts with one or more cell surface targets; and a detectable tag in contact with the crosslinking agent, first biocompatible polymer, the ligand or a combination thereof.  The motivation is that doing so 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


September 9, 2021